Citation Nr: 0315070	
Decision Date: 07/08/03    Archive Date: 07/17/03

DOCKET NO.  01-06 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran, his sister and his social worker


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from January to March 1973.  
In March 1973, he received an administrative discharge for 
unsuitability for service by reason of defective attitude.

In a Veteran's Administration Administrative Decision of 
January 31, 1980, it was held that the veteran's second 
period of active service from June 17, 1974 to November 15, 
1976 was terminated under conditions which constituted a 
legal bar to receipt of benefits.  The veteran, however, is 
entitled to health care under Chapter 17, Title 38, United 
States Code.
 
In a November 1990 decision, the Board of Veterans' Appeals 
(Board) denied entitlement to service connection for a 
psychiatric disorder.  In a July 1994 decision, the Board 
determined that new and material evidence had not been 
presented to reopen a claim of entitlement to service 
connection for a psychiatric disorder.  

This appeal comes to the Board from a January 2001 decision 
by the Chicago, Illinois regional office (RO) that determined 
that new and material evidence had not been submitted to 
warrant reopening the claim for service connection for a 
psychiatric disorder.

In a June 2001 substantive appeal (Form 9), the veteran 
requested a hearing before a Veterans Law Judge.  In a 
subsequent statement received in September 2001, the veteran 
indicated that he no longer wanted a hearing before a 
Veterans Law Judge and that he would like a hearing before an 
RO decision review officer.  A hearing before an RO decision 
review officer was conducted in November 2001.  A transcript 
of the hearing is of record.




REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

A review of the claims folders reveals that, pursuant to 38 
C.F.R. § 19.9(a)(2)(ii) (2002), a regulation promulgated by 
VA to implement VCAA, the Board notified the veteran and his 
representative, by letter issued in April 2003, of what 
information and medical or lay evidence, not previously 
submitted, is necessary to substantiate his claim and which 
evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be retrieved by VA.  A period 
of 30 days was allotted for receipt of such additional 
evidence.  In Disabled American Veterans v. Secretary of 
Veterans Affairs, No. 02-7304,  - 7305, - 7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated 38 C.F.R. § 19.9(a)(2)(ii) (2002) finding 
that such implementing regulation was inconsistent with the 
provisions of 38 U.S.C.A. § 5103(a) and (b) (West 2002) as it 
afforded less than one year for receipt of additional 
evidence.  As such, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in 38 U.S.C.A. § 5103(a) and (b) (West 2002).  

Accordingly, this case is REMANDED for the following:

The RO should take appropriate action in 
this case to comply with the notice and 
duty to assist provisions of 38 U.S.C.A. 
§ 5103(a) and (b), to include with regard 
to the one-year period for receipt of 
additional evidence.  Thereafter, if the 
benefit sought on appeal remains denied, 
the case should be returned to the Board 
for appellate consideration. 


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




